UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 7)1 Itron, Inc. (Name of Issuer) Common Stock, no par value per share (Title of Class of Securities) (CUSIP Number) SAMANTHA NASELLO SCOPIA CAPITAL MANAGEMENT LP 152 West 57th Street, 33rd Floor New York, New York 10019 (212) 370-0303 STEVE WOLOSKY OLSHAN FROME WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 17, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LONG LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 2 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LB LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PX LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.9% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PARTNERS LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LONG QP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON OO 6 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA WINDMILL FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.1% 14 TYPE OF REPORTING PERSON PN 7 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 8 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA PX INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.8% 14 TYPE OF REPORTING PERSON PN 9 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LB INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 138,017 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 138,017 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 138,017 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 10 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA LONG INTERNATIONAL MASTER FUND LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION BERMUDA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) Less than 1% 14 TYPE OF REPORTING PERSON PN 11 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA CAPITAL GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.4% 14 TYPE OF REPORTING PERSON OO 12 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA CAPITAL MANAGEMENT LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.6% 14 TYPE OF REPORTING PERSON PN 13 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON SCOPIA MANAGEMENT, INC. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NEW YORK NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 8 SHAREDVOTING POWER - 0 - 9 SOLE DISPOSITIVE POWER 10 SHAREDDISPOSITIVE POWER - 0 - 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.6% 14 TYPE OF REPORTING PERSON CO 14 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON MATTHEW SIROVICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.6% 14 TYPE OF REPORTING PERSON IN 15 CUSIP NO. 465741106 1 NAME OF REPORTING PERSON JEREMY MINDICH 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 10.6% 14 TYPE OF REPORTING PERSON IN 16 CUSIP NO. 465741106 The following constitutes Amendment No. 7 to the Schedule 13D filed by the undersigned (“Amendment No. 7”).This Amendment No. 7 amends the Schedule 13D as specifically set forth herein. Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Long QP, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and held in the Managed Account were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases, except as otherwise noted, as set forth in Schedule A, which is incorporated by reference herein. The aggregate purchase price of the 34,600 Shares beneficially owned by Scopia Long is approximately $1,166,808, excluding brokerage commissions. The aggregate purchase price of the 53,468 Shares beneficially owned by Scopia LB is approximately $1,777,086, excluding brokerage commissions. The aggregate purchase price of the 1,114,153 Shares beneficially owned by Scopia PX is approximately $37,180,012, excluding brokerage commissions. The aggregate purchase price of the 31,399 Shares beneficially owned by Scopia Partners is approximately $1,044,886, excluding brokerage commissions. The aggregate purchase price of the 17,480 Shares beneficially owned by Scopia Long QP is approximately $652,294, excluding brokerage commissions. The aggregate purchase price of the 790,595 Shares beneficially owned by Scopia Windmill is approximately $26,483,515, excluding brokerage commissions. The aggregate purchase price of the 197,951 Shares beneficially owned by Scopia International is approximately $6,576,515, excluding brokerage commissions. The aggregate purchase price of the 1,431,749 Shares beneficially owned by Scopia PX International is approximately $47,650,603, excluding brokerage commissions. The aggregate purchase price of the 138,017 Shares beneficially owned by Scopia LB International is approximately $4,583,681, excluding brokerage commissions. The aggregate purchase price of the 145,410 Shares beneficially owned by Scopia Long International is approximately $4,903,585, excluding brokerage commissions. The aggregate purchase price of the 54,115 Shares held in the Managed Account is approximately $1,748,820, excluding brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a) – (c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 37,897,742 Shares outstanding as of October 31, 2015, which is the total number of Shares outstanding as reported in the Issuer’s quarterly report on Form 10-Q, filed with the Securities and Exchange Commission on November 5, 2015. 17 CUSIP NO. 465741106 A. Scopia Long (a) As of the close of business on February 18, 2016, Scopia Long beneficially owned 34,600 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote:34,600 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition:34,600 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia Long since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. B. Scopia LB (a) As of the close of business on February 18, 2016, Scopia LB beneficially owned 53,468 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote:53,468 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition:53,468 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia LB since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. C. Scopia PX (a) As of the close of business on February 18, 2016, Scopia PX beneficially owned 1,114,153 Shares. Percentage: Approximately 2.9% (b) 1. Sole power to vote or direct vote:1,114,153 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition:1,114,153 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia PX since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 18 CUSIP NO. 465741106 D. Scopia Partners (a) As of the close of business on February 18, 2016, Scopia Partners beneficially owned 31,399 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 31,399 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 31,399 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia Partners since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. E. Scopia Long QP (a) As of the close of business on February 18, 2016, Scopia Long QP beneficially owned 17,480 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote:17,480 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition:17,480 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia Long QP since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. F. Scopia Windmill (a) As of the close of business on February 18, 2016, Scopia Windmill beneficially owned 790,595 Shares. Percentage: Approximately 2.1% (b) 1. Sole power to vote or direct vote:790,595 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition:790,595 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia Windmill since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 19 CUSIP NO. 465741106 G. Scopia International (a) As of the close of business on February 18, 2016, Scopia International beneficially owned 197,951 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 197,951 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 197,951 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia International since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. H. Scopia PX International (a) As of the close of business on February 18, 2016, Scopia PX International beneficially owned 1,431,749 Shares. Percentage: Approximately 3.8% (b) 1. Sole power to vote or direct vote: 1,431,749 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 1,431,749 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia PX International since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. I. Scopia LB International (a) As of the close of business on February 18, 2016, Scopia LB International beneficially owned 138,017 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 138,017 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 138,017 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia LB International since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 20 CUSIP NO. 465741106 J. Scopia Long International (a) As of the close of business on February 18, 2016, Scopia Long International beneficially owned 145,410 Shares. Percentage: Less than 1% (b) 1. Sole power to vote or direct vote: 145,410 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 145,410 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia Long International since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. K. Scopia Capital (a) Scopia Capital, as the Managing Member of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners and Scopia Long QP, and the general partner of each of Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International, may be deemed the beneficial owner of the: (i)34,600 Shares owned by Scopia Long; (ii)53,468 Shares owned by Scopia LB; (iii)1,114,153 Shares owned by Scopia PX; (iv) 31,399 Shares owned by Scopia Partners; (v) 17,480 Shares owned by Scopia Long QP; (vi)790,595 Shares owned by Scopia Windmill; (vii) 197,951 Shares owned by Scopia International; (viii) 1,431,749 Shares owned by Scopia PX International; (ix) 138,017Shares owned by Scopia LB International; and (x) 145,410 Shares owned by Scopia Long International. Percentage: Approximately 10.4% (b) 1. Sole power to vote or direct vote: 3,954,822 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 3,954,822 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Capital has not entered into any transactions in the securities of the Issuer since the filing of Amendment No. 6 to the Schedule 13D.The transactions in the securities of the Issuer on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Long QP, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. L. Scopia Management (a) As of the close of business on February 18, 2016, 54,115 Shares were held in the Managed Account. Scopia Management, as the Investment Manager of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Long QP, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and the Managed Account, may be deemed the beneficial owner of the: (i)34,600 Shares owned by Scopia Long; (ii)53,468 Shares owned by Scopia LB; (iii)1,114,153 Shares owned by Scopia PX; (iv) 31,399 Shares owned by Scopia Partners; (v) 17,480 Shares owned by Scopia Long QP; (vi)790,595 Shares owned by Scopia Windmill; (vii) 197,951 Shares owned by Scopia International; (viii) 1,431,749 Shares owned by Scopia PX International; (ix) 138,017Shares owned by Scopia LB International; (x) 145,410 Shares owned by Scopia Long International; and (xi)54,115 Shares held in the Managed Account. Percentage: Approximately 10.6% (b) 1. Sole power to vote or direct vote: 4,008,937 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,008,937 4. Shared power to dispose or direct the disposition: 0 (c) The transactions in the securities of the Issuer by Scopia Management through the Managed Account and on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Long QP, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International and Scopia Long International since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. 21 CUSIP NO. 465741106 M. Scopia Inc. (a) Scopia Inc., as the general partner of Scopia Management, may be deemed the beneficial owner of the: (i)34,600 Shares owned by Scopia Long; (ii)53,468 Shares owned by Scopia LB; (iii)1,114,153 Shares owned by Scopia PX; (iv) 31,399 Shares owned by Scopia Partners; (v) 17,480 Shares owned by Scopia Long QP; (vi)790,595 Shares owned by Scopia Windmill; (vii) 197,951 Shares owned by Scopia International; (viii) 1,431,749 Shares owned by Scopia PX International; (ix) 138,017Shares owned by Scopia LB International; (x) 145,410 Shares owned by Scopia Long International; and (xi)54,115 Shares held in the Managed Account. Percentage: Approximately 10.6% (b) 1. Sole power to vote or direct vote: 4,008,937 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 4,008,937 4. Shared power to dispose or direct the disposition: 0 (c) Scopia Inc. has not entered into any transactions in the securities of the Issuer since the filing of Amendment No. 6 to the Schedule 13D.The transactions in the securities of the Issuer on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Long QP, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. N. Mr. Sirovich (a) Mr. Sirovich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc., may be deemed the beneficial owner of the: (i)34,600 Shares owned by Scopia Long; (ii)53,468 Shares owned by Scopia LB; (iii)1,114,153 Shares owned by Scopia PX; (iv) 31,399 Shares owned by Scopia Partners; (v) 17,480 Shares owned by Scopia Long QP; (vi)790,595 Shares owned by Scopia Windmill; (vii) 197,951 Shares owned by Scopia International; (viii) 1,431,749 Shares owned by Scopia PX International; (ix) 138,017Shares owned by Scopia LB International; (x) 145,410 Shares owned by Scopia Long International; and (xi)54,115 Shares held in the Managed Account. Percentage: Approximately 10.6% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 4,008,937 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 4,008,937 (c) Mr. Sirovich has not entered into any transactions in the securities of the Issuer since the filing of Amendment No. 6 to the Schedule 13D.The transactions in the securities of the Issuer on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Long QP, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. O. Mr. Mindich (a) Mr. Mindich, as a Managing Member of Scopia Capital and Managing Director of Scopia Inc., may be deemed the beneficial owner of the: (i)34,600 Shares owned by Scopia Long; (ii)53,468 Shares owned by Scopia LB; (iii)1,114,153 Shares owned by Scopia PX; (iv) 31,399 Shares owned by Scopia Partners; (v) 17,480 Shares owned by Scopia Long QP; (vi)790,595 Shares owned by Scopia Windmill; (vii) 197,951 Shares owned by Scopia International; (viii) 1,431,749 Shares owned by Scopia PX International; (ix) 138,017Shares owned by Scopia LB International; (x) 145,410 Shares owned by Scopia Long International; and (xi)54,115 Shares held in the Managed Account. Percentage: Approximately 10.6% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 4,008,937 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 4,008,937 22 CUSIP NO. 465741106 (c) Mr. Mindich has not entered into any transactions in the securities of the Issuer since the filing of Amendment No. 6 to the Schedule 13D.The transactions in the securities of the Issuer on behalf of each of Scopia Long, Scopia LB, Scopia PX, Scopia Partners, Scopia Long QP, Scopia Windmill, Scopia International, Scopia PX International, Scopia LB International, Scopia Long International and through the Managed Account since the filing of Amendment No. 6 to the Schedule 13D are set forth in Schedule A and are incorporated herein by reference. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. 23 CUSIP NO. 465741106 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 19, 2016 SCOPIA LONG LLC SCOPIA LB LLC SCOPIA PX LLC SCOPIA PARTNERS LLC SCOPIA LONG QP LLC SCOPIA LONG INTERNATIONAL MASTER FUND LP SCOPIA WINDMILL FUND LP SCOPIA INTERNATIONAL MASTER FUND LP SCOPIA PX INTERNATIONAL MASTER FUND LP SCOPIA LB INTERNATIONAL MASTER FUND LP By:Scopia Capital Management LP Investment Manager By:Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL MANAGEMENT LP By: Scopia Management, Inc. General Partner By: /s/ Matthew Sirovich Name: Matthew Sirovich Title: Managing Director SCOPIA CAPITAL GP LLC SCOPIA MANAGEMENT, INC. By: /s/ Matthew Sirovich By: /s/ Matthew Sirovich Name: Matthew Sirovich Name: Matthew Sirovich Title: Managing Member Title: Managing Director /s/ Matthew Sirovich MATTHEW SIROVICH /s/ Jeremy Mindich JEREMY MINDICH 24 CUSIP NO. 465741106 SCHEDULE A Transactions in the Securities of the Issuer Since the filing of Amendment No. 6 to the Schedule 13D Nature of the Transaction Amount of Securities Purchased/(Sold) Price Per Share ($) Date of Purchase/Sale SCOPIA LONG LLC Purchase of Common Stock 01/27/2016 Purchase of Common Stock 02/01/2016 Sale of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 80 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 48 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA LB LLC Purchase of Common Stock 01/27/2016 Purchase of Common Stock 02/01/2016 Sale of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 89 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA PX LLC Purchase of Common Stock 01/27/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/29/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 CUSIP NO. 465741106 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA PARTNERS LLC Purchase of Common Stock 01/27/2016 Purchase of Common Stock 78 01/28/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/29/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 31 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 72 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 50 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA LONG QP LLC Purchase of Common Stock 01/27/2016 Sale of Common Stock 02/01/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 78 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 40 02/05/2016 Purchase of Common Stock 82 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 96 02/12/2016 Purchase of Common Stock 24 02/16/2016 Purchase of Common Stock 02/17/2016 CUSIP NO. 465741106 SCOPIA WINDMILL FUND LP Purchase of Common Stock 01/27/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/29/2016 Purchase of Common Stock 02/01/2016 Sale of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA INTERNATIONAL MASTER FUND LP Purchase of Common Stock 01/27/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/29/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA PX INTERNATIONAL MASTER FUND LP Purchase of Common Stock 01/27/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/29/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 CUSIP NO. 465741106 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA LB INTERNATIONAL MASTER FUND LP Purchase of Common Stock 01/27/2016 Sale of Common Stock 02/01/2016 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA LONG INTERNATIONAL MASTER FUND LP Purchase of Common Stock 01/27/2016 Purchase of Common Stock 02/01/2016 Sale of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Purchase of Common Stock 02/10/2016 Purchase of Common Stock 02/11/2016 Purchase of Common Stock 02/12/2016 Purchase of Common Stock 02/16/2016 Purchase of Common Stock 02/17/2016 SCOPIA CAPITAL MANAGEMENT LP (Through the Managed Account) Purchase of Common Stock 01/27/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/28/2016 Purchase of Common Stock 01/29/2016 Purchase of Common Stock 02/01/2016 CUSIP NO. 465741106 Purchase of Common Stock 02/01/2016 Purchase of Common Stock 02/02/2016 Purchase of Common Stock 02/03/2016 Purchase of Common Stock 02/04/2016 Purchase of Common Stock 02/05/2016 Purchase of Common Stock 02/08/2016 Purchase of Common Stock 02/09/2016 Sale of Common Stock 02/10/2016 Sale of Common Stock 02/11/2016 Sale of Common Stock 02/12/2016
